ACCEPTED
                                                                                          14-15-00279-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/16/2015 8:47:53 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                            CASE NO. 14-15-00279-CV

LOREN ROSE JEREMY,             §                        IN THE FOURTEENTH
                                                                  FILED IN
                                                             14th COURT OF APPEALS
                               §                                HOUSTON, TEXAS
    Appellant,                 §                             11/16/2015 8:47:53 PM
                               §                             CHRISTOPHER A. PRINE
v.                             §                                      Clerk
                                                        COURT OF APPEALS
                               §
NICHOLAS DUSAN JEREMY, et al., §
                               §
    Appellees.                 §                        HOUSTON, TEXAS

   APPELLANT’S MOTION TO EXTEND TIME TO FILE THE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant asks the Court to extend the time to file his brief.

                                 INTRODUCTION

      1.     Appellant is Loren Rose Jeremy; appellees are Nicholas Dusan Jeremy

and Theresa Henry.

      2.     No rule limits the time within which to file this motion to extend time.

See TEX. R. APP. P. 38.6(d).

                         ARGUMENT & AUTHORITIES

      3.     The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file the brief.

      4.     The Appellant’s brief was due on September 30, 2015.

      5.     Appellant requests an additional sixty days to file her brief, extending

the time until November 30, 2015.
         6.    No extension has been granted to extend the time to file Appellant’s

brief.

         7.    Appellant needs additional time to file her brief because she has been

hospitalized with a severe gastrointestinal condition which has required multiple

surgeries and for which she is finally recovering. Appellant has been unable to assist

her counsel in this appeal for the past two (2) months, only recently being well

enough to confer. Appellant has one additional medical procedure planned in the

next two weeks, but after that should be able to fully assist her counsel in prosecuting

her appeal.

                                   CONCLUSION

         8.    The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file the brief. Appellant requests an additional sixty

days to file her brief, extending the time until , because Appellant has been extremely

ill these past few months and only now is able to assist counsel in the prosecution of

this appeal.

                                      PRAYER

         9.    For these reasons, Appellant asks the Court to grant an extension of

time to file her brief until November 30, 2015.




                                           2
                                          Respectfully submitted,

                                          By: __/s/ Mark Aronowitz____________
                                                MARK ARONOWITZ
                                                State Bar No.: 00793281
                                                Attorney for Loren Rose Jeremy
                                                P.O. Box 1201
                                                Texas City, TX 77592-1201
                                                Tel: (281) 402-6780
                                                Fax: (281) 715-4284

                      CERTIFICATE OF COMPLIANCE

      I certify that I have complied with Rule 12 of the Texas Rules of Appellate

Procedure because this motion is only 423 words.

                                          _____/s/ Mark Aronowitz____________
                                               MARK ARONOWITZ

                         CERTIFICATE OF SERVICE

      I certify that a copy of the Appellant’s Motion to Extend Time to File the Brief

was served on all parties through their counsel of record by a method permitted by

Texas Rule of Appellate Procedure 9.5 on November 17, 2015.

                                          _____/s/ Mark Aronowitz____________
                                               MARK ARONOWITZ




                                          3